DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-20) in the reply filed on 11 January 2021 is acknowledged.  The traversal is on the ground(s) that absent any art rejections, the inventions of Groups I, II and V should be examined together as they involve one or more of the same special technical feature.  This is not found persuasive because, as stated in the restriction requirement, there is no single feature which is shared by the Groups of invention. Group I (the elected Group) requires a particular crosslinked polymer which has also been purified and sized as per the steps recited, and these features are not required by the inventions of the other Groups. The requirement is still deemed proper and is therefore made FINAL. Claims 21, 24-27, 31, 27, and 41-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Attempted Examiner's Amendment
An examiner’s amendment to cancel claims 21, 24-27, 31, 37, and 41-42 was attempted. A telephonic message was left for Jason Keith requesting authorization to cancel these claims on Tuesday 19 January 2021. No reply was received as of Saturday 23 January 2021.

Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating the allowability of claims 1-20. The closest prior art is considered to be Gregorius et al. (US Patent 9,212,271) and Nicholls et al (PCT Patent Application Publication WO 2011/071447). Gregorius et al. discloses a method for preparation of insoluble molecular imprinted polymers (MIPs) comprising: a) providing soluble or semi-soluble MIPs that substantially all bind template agents and have sizes which enable their separation in a chromatographic step utilizing packed bed chromatography (an affinity purification procedure), b) cross-linking the template agent binding soluble MIPs provided in step a) so as to obtain insoluble template agent binding MIPs, and c) optionally isolating, concentrating or purifying the MIPs obtained by the cross-linking in step b). (abstract). Nicholls et al. discloses the monomers of the claimed invention are known for making imprinted polymers (example 1). However, the cross-linking step is perfor4med separately from the polymerization/imprinting step in the disclosure of the prior art, whereas the instant method does not perform these steps separately. Also cited as relevant is Piletsky et al. (Macromol., 1999, 32(3), pages 633-636).

Conclusion
This application is in condition for allowance except for the following formal matters: there are claims directed to a non-elected invention which are not rejoinder eligible.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756.  The examiner can normally be reached on Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brian Gulledge/Primary Examiner, Art Unit 1612